—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 13, 1998 (People v Cameron, 254 AD2d 367), affirming a judgment of the Supreme Court, Queens County, rendered October 5, 1995.
*579Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Ritter and Altman, JJ., concur.